     Case 2:20-cv-00016-GMN-DJA Document 24 Filed 02/20/20 Page 1 of 2



 1    Rory T. Kay (NSBN 12416)
      Sarah A. Ferguson (NSBN 14515)
 2    MCDONALD CARANO LLP
      2300 W. Sahara Avenue, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: (702) 873-4100
 4    rkay@mcdonaldcarano.com
      sferguson@mcdonaldcarano.com
 5
      Attorneys for Defendants
 6    SUTHERLAND GLOBAL SERVICES, INC.
      AND IQOR GLOBAL SERVICES, LLC
 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF NEVADA
10
      TRACI WALDSCHMIDT,
11                                                     Case No. 2:20-CV-00016-GMN-DJA
                    Plaintiff,
12
                                                       STIPULATION AND [PROPOSED]
13           vs.                                       ORDER FOR EXTENSION OF TIME FOR
                                                       DEFENDANT SUTHERLAND GLOBAL
14    IQOR GLOBAL SERVICES, LLC,                       SERVICES, INC. TO ANSWER OR
      SUTHERLAND GLOBAL SERVICES, INC.,                OTHERWISE RESPOND TO THE
15    GRANADA SERVICES, INC.,                          COMPLAINT
16
                    Defendants.                        (SECOND REQUEST)
17

18

19

20           Plaintiff Traci Waldschmidt and Sutherland Global Services, Inc. (“Sutherland”), by and

21    through undersigned counsel, hereby agree and stipulate that the deadline by which Sutherland

22    must answer or otherwise respond to the Complaint is extended to March 9, 2020. This

23    extension is appropriate to allow Sutherland’s retained counsel to review and analyze the

24    Complaint and prepare an appropriate response.

25    ///

26    ///

27    ///

28    ///
     Case 2:20-cv-00016-GMN-DJA Document 24 Filed 02/20/20 Page 2 of 2



 1           This is the parties’ second request for an extension of time and is not intended to cause

 2    any undue delay or prejudice any party.

 3           DATED: February 20, 2020.

 4    PRICE LAW GROUP, APC                           MCDONALD CARANO LLP

 5
      By: /s/ Steven Alpert                          By: /s/ Rory T. Kay
 6       Steven Alpert                                  Rory Kay
         5490 S. Rainbow Blvd., Suite 3014              Sarah A. Ferguson
 7       Las Vegas, Nevada 89118                        2300 W. Sahara Avenue, Suite 1200
         Telephone: (702) 794-2008                      Las Vegas, Nevada 89102
 8                                                      Telephone: (702) 873-4100
         Attorney for Plaintiff Traci Waldschmidt
 9                                                        Attorneys for Defendant
                                                          Sutherland Global Services, Inc.
10

11

12                                                  ORDER

13                                                  IT IS SO ORDERED.
14
                                                    ___________________________________
15                                                  UNITED STATES MAGISTRATE JUDGE

16                                                           February 24, 2020
                                                    DATED: ___________________________
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
